Citation Nr: 0501962	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than February 
28, 1998, for service connection for a lumbar spine 
disability.   
 
2.  Entitlement to an effective date earlier than February 
28, 1998, for service connection for a cervical spine 
disability.   
 
3.  Entitlement to an effective date earlier than January 12, 
2000, for service connection for a left shoulder disability.   
 
4.  Entitlement to an effective date earlier than January 12, 
2000, for service connection for residuals of multiple rib 
fractures with episodes of chest wall strain.   
 
5.  Entitlement to an effective date earlier than January 12, 
2000, for service connection for residuals of a shell 
fragment wound of the left third and fourth fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1951 to July 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision which, in 
pertinent part, granted service connection for a lumbar spine 
disability, effective March 30, 2000; granted service 
connection for a cervical spine disability, effective March 
20, 2000; granted service connection for a left shoulder 
disability, effective March 30, 2000; granted service 
connection for residuals of multiple rib fractures with 
episodes of chest wall strain, effective March 30, 2000; and 
granted service connection for residuals of a shell fragment 
wound of the left third and fourth fingers, effective March 
30, 2000.  

An August 2002 RO decision assigned an earlier effective date 
of October 5, 1998, for service connection for the cervical 
spine disability.  A March 2003 RO decision assigned an 
earlier effective date of February 27, 1998, for service 
connection for the lumbar spine disability and for the 
cervical spine disability.  An earlier effective date of 
January 12, 2000, was also assigned for service connection 
for a left shoulder disability, residuals of multiple rib 
fractures with episodes of chest wall pain, and for residuals 
of a shell fragment wound of the left third and fourth 
fingers.  In July 2004, the veteran testified at a Travel 
Board hearing at the RO.  

The Board notes that at the July 2004, hearing the veteran 
raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
left hip disability.  Such issue is not before the Board at 
this time and is referred to the RO for appropriate action.  

The present Board decision addresses the issues of 
entitlement to an effective date earlier than February 28, 
1998, for service connection for a lumbar spine disability 
and a cervical spine disability, and entitlement to an 
effective date earlier than January 12, 2000, for service 
connection for a left shoulder disability.  The issues of 
entitlement to an effective date earlier than January 12, 
2000, for service connection for residuals of multiple rib 
fractures with episodes of chest wall strain and for 
residuals of s shell fragment wound of the left third and 
fourth fingers, are the subject of the remand at the end of 
the decision.  


FINDINGS OF FACT

1.  Service connection for a lumbar spine disability was 
denied in multiple RO decisions as well as a May 1979 Board 
decision.  A March 1985 final RO decision denied an 
application to reopen the claim.  

2.  The veteran's next application to reopen his claim for 
service connection for a lumbar spine disability was received 
at the RO on February 27, 1998.  Service connection for a 
lumbar spine disability was subsequently granted, effective 
February 27, 1998.  

3.  Service connection for a cervical spine disability was 
denied in a final May 1979 Board decision.  

4.  The veteran's next application to reopen his claim for 
service connection for a cervical spine disability was 
received at the RO on February 27, 1998.  Service connection 
for a cervical spine disability was subsequently granted, 
effective February 27, 1998.  

5.  On January 12, 2000, (years after the veteran's 
separation from service), the RO received the first formal or 
informal claim for service connection for a left shoulder 
disability, and the RO subsequently granted service 
connection for a left shoulder disability, effective January 
12, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
27, 2998, for service connection for a lumbar spine 
disability, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  

2.  The criteria for an effective date earlier than February 
27, 2998, for service connection for a cervical spine 
disability, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

3.  The criteria for an effective date earlier than January 
12, 2000, for service connection for a left shoulder 
disability, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted above, the veteran served on active duty in the Army 
from April 1951 to July 1955.  His available personnel 
records indicate that he received decorations including the 
Combat Infantry Badge and the Purple Heart Medal.  

The service medical records do not specifically show 
complaints of or treatment for lumbar spine, cervical spine, 
or left shoulder problems.  Daily sick reports dated in June 
1952, July 1952, and June 1955 show that the veteran was sick 
and/or hospitalized for various periods during such months, 
but do not refer to specific treatment or diagnoses.  A 
February 1955 entry noted that he was seen for pain in his 
back and his side when breathing.  It was noted that he had 
two broken ribs on the right side.  

The July 1955 separation examination included notations that 
the veteran's upper extremities and spine and other 
musculoskeletal systems were normal.  

VA treatment records dated from February to March 1977 show 
treatment for disorders including a back disorder.  A March 
1977 VA hospital discharge summary related diagnoses 
including spondylolisthesis, lumbosacral spine.  

In March 1977, the veteran filed a claim for service 
connection for a back disability.  

The veteran underwent a VA orthopedic examination in May 
1977.  He reported that during service in 1952, he injured 
his back during a parachute jump with pain down the left leg 
to the left foot.  The diagnoses included back injury, 
history of, multiple episodes, with low back strain, chronic 
with radiculopathy, and spondylolisthesis L4.  

In June 1977, the RO denied service connection for a back 
disability.  

Private treatment records dated from August 1977 to September 
1977 show treatment for disorders including lumbar spine and 
cervical spine problems.  An August 1977 history and physical 
report from the University of Nebraska Hospital related 
diagnoses including low back pain, must rule out disc 
syndrome, and cervical pain, must rule out osteoarthritis 
with radiculopathy.  

In September 1977, the RO again denied service connection for 
a back disability.  The veteran appealed the decision.  

A November 1977 VA treatment record noted diagnoses including 
numerous bony abnormalities.  

In November 1977, the veteran filed claim for service 
connection for a neck disability.  

In December 1977, the RO denied service connection for a neck 
disability.  The veteran appealed the decision.  

In May 1979, the Board denied service connection for a back 
and neck disability.  

In February 1981, the RO received the veteran's application 
to reopen his claim for service connection for a back 
disability.  

A March 1981 treatment statement from T. W. Cobb, M.D., 
showed treatment for a back disability.  

In May 1981, the RO received another application from the 
veteran to reopen his claim for service connection for a back 
disability.  

In July 1981 and August 1981, the RO denied the veteran's 
application to reopen his claim for service connection for a 
back disability.  The veteran did not appeal.  

In September 1981, the RO received the veteran's application 
to reopen his claim for service connection for a back 
disability.  

The veteran underwent a VA orthopedic examination in January 
1982.  The diagnoses included cervical radiculopathy and 
lumbar sacral radiculopathy due to spondylolisthesis.  

In March 1982, the RO denied the veteran's application to 
reopen his claim for service connection for a back 
disability.  The veteran did not appeal.  

Private treatment record dated from July 1982 to November 
1982 refer to continuing treatment.  

In August 1984, the RO received another application from the 
veteran to reopen his claim for service connection for a back 
disability.  

In March 1985, the RO denied the veteran's application to 
reopen his claim for service connection for a back 
disability.  The veteran did not appeal.  

VA treatment records dated from October 1985 to August 1996, 
including examination reports, show treatment for several 
disorders including a lumbar spine disorder.  

On February 27, 1998, the RO received the veteran's 
application to reopen his claim for service connection for a 
back disability.  He did not specifically refer to a neck or 
cervical spine disability.  

In August 1998, the RO denied the veteran's application to 
reopen his claim for service connection for a back 
disability, and he appealed.  

VA treatment records dated from March 1998 to October 1998 
show treatment for a lumbar spine disability and a cervical 
spine disability.  Such records were submitted in October 
1998.  

In February 1999, the RO denied an application to reopen the 
veteran's claim for service connection for a cervical spine 
disability, and he appealed.  

On January 12, 2000, the veteran filed his initial claim for 
service connection for a left shoulder disability.  He 
submitted a copy of a Purple Heart certification at that 
time.  

In July 2001, the RO denied service connection for a left 
shoulder disability.  

In March 2002, the RO again denied service connection for a 
left shoulder disability.  The RO also again denied the 
veteran's applications to reopen his claims for service for a 
lumbar spine disability and a cervical spine disability.  

The veteran underwent a VA orthopedic examination in April 
2002.  It was noted that the claims file was reviewed.  The 
veteran reported that he had seven jumps from aircraft and 
that they all took place in 1951.  He stated that after one 
jump, he was dragged three hundred yards across a field and 
injured his left shoulder.  He reported that he had continued 
to have weakness and pain in his left shoulder.  The 
diagnoses included episodes of tendinitis and bursitis in the 
left shoulder.  The examiner commented that the veteran's 
left shoulder problems seemed to be an issue and that he did 
have an injury to it when he parachuted out of an aircraft 
and was dragged across a field for three hundred yards.  The 
examiner stated that it would appear that the left shoulder 
problems that the veteran had were most likely related to 
that injury that he suffered when he a parachuted in 1951.  
The examiner also stated that concerning the veteran's back 
and neck, it was more likely than not that the compression 
injuries in the cervical spine and disk problems in the lower 
back were more likely due to traumatic events from jumping 
out of aircraft, and more likely, and specifically, due to 
the severe injury that the veteran had when he was dragged 
across a field.  

An April 2002 VA spine examination report noted that the 
veteran reported that he had back and neck injuries when he 
jumped out of an aircraft in 1951.  He stated that he had 
three additional injuries when he fell down hills that were 
quite rocky during explosions.  The diagnoses were 
laminectomy to the L4-L5 area with a fusion at L5-S1 with 
diffuse disk bulging at L3-L4; small disk herniation at L2 
through L5 with moderate spinal stenosis noted on magnetic 
resonance imaging in 1998; disk bulges of C6-C7 and C7-T1 
with vertebral body compressions noted throughout the C3 
through C7 areas noted on a computed tomography scan in 1995; 
and episodes of musculoskeletal back and cervical strain.  

In a July 2002 decision, the RO reopened and granted service 
connection for lumbar spine disability (degenerative disc 
disease of the lumbar spine), effective March 30, 2000.  The 
RO also reopened and granted service connection for a 
cervical spine disability (degenerative arthritis of the 
cervical spine), effective March 30, 2000.  Further, service 
connection was granted for a left shoulder disability 
(tendonitis/bursitis of the left shoulder), effective March 
30, 2000.  

In August 2002, the RO assigned an earlier effective date of 
October 5, 1998, for service connection for the cervical 
spine disability.  

In March 2003, the RO assigned an earlier effective date of 
February 27, 1998, for service connection for the lumbar 
spine disability and the cervical spine disability.  An 
earlier effective date of January 12, 2000, was also assigned 
for service connection for the left shoulder disability.  

An April 2003 VA treatment entry referred to continued 
treatment.  

At the July 2004 Board hearing, the veteran testified that he 
was injured in 1952 when he sustained shrapnel fire and 
injured his back and left shoulder as he rolled down a hill 
in Korea.  He stated that his back problems first started 
around 1960.  The veteran indicated that he then started 
filing the claim in 1975 when he was told that he had back 
injuries.  He reported that he was given medication for his 
back problems in 1977.  The veteran reported that he felt 
that the effective date for his back, neck, and left shoulder 
should go back to at least 1980.  

II.  Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in an August 
2002 statement of the case, a March 2003 supplemental 
statement of the case, a July 2003 letter, a July 2003 
supplemental statement of the case, and at the Board hearing 
held in July 2004, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to records from the Social Security 
Administration (SSA), the Court has held that, while a SSA 
decision with regard to unemployability is not controlling 
for purposes of VA adjudications, the decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantially gainful employment.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  In this case, regarding 
the earlier effective date claims before the Board at time, 
the Board finds that SSA records would not provide a basis to 
grant these claims.  Simply stated, the critical question in 
this case is when the veteran filed claims with the VA (not 
SSA) and when the RO or Board granted or denied these claims.  
SSA records would not, for example, provide a basis to find 
that the veteran filed a claim with the VA for his left 
shoulder disability prior to January 12, 2000.  In this 
regard, regarding the very limited claims before the Board at 
this time (where the issue of the nature and extent of the 
service connected conditions are not at issue), SSA records 
would not provide a basis to grant this claim.  Thus, the 
Board finds no basis to remand this case to obtain SSA 
records, even if these records could be located (which, based 
on the veteran's statements to the Board, appears very 
unlikely).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
effective date earlier than February 28, 1998, for service 
connection for a lumbar spine disability; entitlement to an 
effective date earlier than February 28, 1998, for service 
connection for a cervical spine disability; and entitlement 
to an effective date earlier than January 12, 2000, for 
service connection for a left shoulder disability.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and at the 
hearing held in July 2004 have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  


A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriquez v. West, 
1989 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet.App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet.App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet.App. 32 1998).  

The law provides that when service connection is granted 
based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of VA receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. 
Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003).  

A.  Lumbar Spine Disability and Cervical Spine Disability

The file shows that service connection for a lumbar spine 
disability was denied in multiple RO decisions, a May 1979 
Board decision, and a March 1985 RO decision which denied an 
application to reopen a claim for service connection for a 
back disability.  As to the veteran's cervical spine (or 
neck) disability, service connection was denied in the May 
1979 Board decision.  Those decisions are considered final.  
38 U.S.C.A. §§ 7401, 7105.  Thus, the effective date of a 
later award of service connection for a lumbar spine 
disability and a cervical spine disability are governed by 
rules related to claims which are reopened with new and 
material evidence.  

After the RO's March 1985 decision which denied an 
application to reopen a claim for service connection for a 
back (lumbar spine) disability, the veteran's application to 
reopen the claim was received by the RO on February 28, 1998.  
Thereafter the claim for service connection for a lumbar 
spine disability was reopened based on new and material 
evidence, and the claim was allowed on the merits.  As to the 
cervical spine disability, after the Board May 1979 decision, 
the veteran's application to reopen the claim was received by 
the RO on February 28, 1998.  The Board notes that the 
February 28, 1998 application did not specifically mention a 
cervical spine (or neck) disability, but as it mentioned a 
back disability and there was evidence of a cervical spine 
disability at that time, the RO had considered such as the 
date of the application to reopen such claim.  Thereafter, 
the claim for service connection for a cervical spine 
disability was also reopened and granted on the merits.  

Under the effective date rules, service connection for a 
lumbar spine disability and for a cervical spine disability 
may be no earlier than February 28, 1998, the date of VA 
receipt of the applications to reopen the claims.  The RO has 
assigned February 28, 1998, as the effective date for service 
connection for a lumbar spine disability and for a cervical 
spine disability, and there is no legal entitlement to an 
earlier effective date.  Thus, as a matter of law, the claims 
for an earlier effective date for service connection for a 
lumbar spine disability and a cervical spine disability, must 
be denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

B. Left Shoulder Disability

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for a left 
shoulder disability was received by the RO on January 12, 
2000.  

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for a left 
shoulder disability until January 12, 2000, and as this was 
decades after the veteran's separation from service, service 
connection may be no earlier than the January 12, 2000, the 
date of VA receipt of the claim.  

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for this 
disorder was January 12, 2000.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The Board concludes that 
there is no entitlement to an earlier effective date for an 
award of service connection for a left shoulder disability.  
The law not the evidence, governs the outcome of this case, 
and as a matter of law, the claim must be denied.  Sabonis, 
supra.  


ORDER

An earlier effective date for service connection for a lumbar 
spine disability is denied.  

An earlier effective date for service connection for a 
cervical spine disability is denied.  

An earlier effective date for service connection for a left 
shoulder disability is denied.  


REMAND

The other issues on appeal are entitlement to an effective 
date earlier than January 12, 2000, for service connection 
for residuals of multiple rib fractures with episodes of 
chest wall strain, and entitlement to an effective date 
earlier than January 12, 2000, for service connection for 
residuals of a shell fragment wound to the left third and 
fourth fingers.  

When the VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claims.  As part of that notice, the VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to the VA and which information and 
evidence, if any, the VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002)); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  The VA is also required to request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  38 C.F.R. § 3.159(b) (2004).  

In the present case, it cannot be said that there has been 
sufficient compliance regarding these claims.  In the letter 
sent to the veteran in July 2003, the VCAA was addressed with 
respect to entitlement to earlier effective dates for service 
connection for a lumbar and cervical spine disability and for 
a left shoulder disability.  The veteran was not specifically 
afforded a discussion, under the VCAA, of how he could 
establish entitlement to an effective date earlier than 
January 12, 2000, for service connection for residuals of 
multiple rib fractures with episodes of chest wall strain and 
entitlement to an effective date earlier than January 12, 
2000, for service connection for residuals of a shell 
fragment wound to the left third and fourth fingers.  The 
Board is prohibited from performing this function in the 
first instance, as such action could be prejudicial to the 
veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed.Reg. 49, 747 (1992)).  
In such situations, the Court has routinely vacated Board 
decisions that adjudicate the claim on the merits. 

For these reasons, the Board must remand the case for 
compliance with the notice and duty to assist provisions 
contained in this law and to ensure the veteran has had full 
due process of law.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following: 

1.  In accordance with current legal 
guidance, the RO should send a letter to 
the veteran to ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A §§ 5102, 
5103, 5103A, and 5107, and the duty-to-
assist regulations found at 38 C.F.R. 
§ 3.159, are fully complied with and 
satisfied.  The notice must be specific to 
the claims on appeal (entitlement to an 
effective date earlier than January 12, 
2000, for service connection for residuals 
of multiple rib fractures with episodes of 
chest wall strain, and entitlement to an 
effective date earlier than January 12, 
2000, for service connection for residuals 
of a shell fragment wound to the left 
third and fourth fingers).  Notify the 
veteran of what evidence, if any, he is to 
submit and what evidence the VA will 
obtain.  Also notify him that he could 
send the VA any evidence in his possession 
that is relevant to the claims.  38 C.F.R. 
§ 3.159(b)(1).  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for entitlement to an effective date 
earlier than January 12, 2000, for service 
connection for residuals of multiple rib 
fractures with episodes of chest wall 
strain and entitlement to an effective 
date earlier than January 12, 2000, for 
service connection for residuals of a 
shell fragment wound to the left third and 
fourth fingers.  If the claims are denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


